                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF IOWA
                            CENTRAL DIVISION

MAX MICHAEL VANDERGRAAF,

                                                  No. 20-CV-3002-CJW-MAR
              Plaintiff,
vs.                                              ORDER ON REPORT AND
                                                  RECOMMENDATION
ANDREW M. SAUL,
Commissioner of Social Security,

              Defendant.
                             ___________________________

                                 I.   INTRODUCTION
       This matter is before the Court on a Report & Recommendation (“R&R”) by the
Honorable Mark A. Roberts, United States Magistrate Judge. (Doc. 16). Judge Roberts
recommends that the Court affirm the decision of the Commissioner of Social Security
(“the Commissioner”) denying plaintiff Max Michael Vandergraaf’s (“claimant”)
application for supplemental security income (“SSI”) benefits under Title XVI of the
Social Security Act. (Id., at 1). On March 9, 2021, claimant filed objections to the
R&R. (Doc. 17).
       For the following reasons, the Court overrules claimant’s objections (Doc. 17),
adopts Judge Roberts’ R&R with modification (Doc. 16), and affirms the
Commissioner’s decision.
                           II.   RELEVANT BACKGROUND
       On May 23, 2016, claimant applied for SSI alleging disability since January 1,
2016, due to depression, hepatitis B, migraine headaches, drug and alcohol abuse, and




      Case 3:20-cv-03002-CJW-MAR Document 18 Filed 03/25/21 Page 1 of 17
seizures. (AR 10, 209, 258).1 The Commissioner denied claimant’s application on its
initial review and on reconsideration.        (AR 112–20, 135–40).   On July 30, 2018,
Administrative Law Judge (“ALJ”) Robert Kelly held a hearing on claimant’s case at
which claimant and a vocational expert testified. (AR 31–68). On December 4, 2018,
the ALJ found claimant was not disabled. (AR 10–22). On November 22, 2019, the
Appeals Council denied further review. (AR 1–5).
         On January 16, 2020, claimant timely filed a complaint in this Court. (Doc. 3).
By July 27, 2020, the parties had fully briefed the case, and the Court deemed the case
ready for decision. (Docs. 11, 12, 13, 14, & 15). On that same day, the Court referred
this case to Judge Roberts for an R&R.
                    III.   THE REPORT AND RECOMMENDATION
         On March 2, 2021, Judge Roberts issued an R&R recommending that the Court
affirm the Commissioner’s decision. (Doc. 16). In his R&R, Judge Roberts noted that
although claimant made two broad claims of error—the ALJ erred in finding claimant
could perform substantial gainful activity and in weighing claimant’s treating
psychologist’s opinion—claimant’s brief actually raised seven issues. (Id., at 7). Judge
Roberts addressed those issues separately.
         A.     Weight the ALJ Afforded Medical Opinions
         First, Judge Roberts reviewed the weight the ALJ afforded the various
psychologists’ opinions. (Id., at 9–42). As for giving little weight to the opinion of Dr.
Carroll Roland, an examining psychologist, claimant argued that the ALJ erred in
focusing on Dr. Roland’s lack of expertise in seizures, asserting that the seizures were
directly related to claimant’s stress and anxiety. (Doc. 12, at 22). Claimant also argued
that the ALJ erred in discounting Dr. Roland’s opinion by giving too much weight to


1
    “AR” refers to the administrative record. (Doc. 9).




                                               2
       Case 3:20-cv-03002-CJW-MAR Document 18 Filed 03/25/21 Page 2 of 17
claimant’s ability to socialize in church and other nonwork-related settings. (Id.). Judge
Roberts concluded “that Dr. Roland did not tie Claimant’s seizures to his mental health
issues” and that Dr. Roland based his opinion “based solely on information Claimant
reported to him.” (Doc. 16, at 14–15). Although Judge Roberts acknowledged that some
treatment records could be supportive of claimant’s position, others were not and
reflected doubts about claimant’s credibility. (Id., at 16–20). Judge Roberts considered
whether the record contained other treatment notes consistent with the ALJ’s findings and
found there were, particularly with regard to Dr. Seeta Patel whose records noted
claimant’s solo international travel and other social activities inconsistent with disabling
mental illness. (Id., at 20–21). Judge Roberts ultimately found there was substantial
evidence in the record to support the ALJ’s decision to discount the weight afforded to
Dr. Roland’s opinion. (Id., at 22).
       Judge Roberts also addressed claimant’s argument that the ALJ erred in affording
great weight to the agency consulting psychologists who found claimant had no exertional
limitations and experienced no more than mild or moderate limitations in mental
functioning. (Id., at 22–24). Claimant argued that these opinions were not entitled to
much weight because the psychologists did not treat or examine claimant, did not have
access to all information, and rendered opinions different from claimant’s treating
psychologist. (Doc. 12, at 23–24). Judge Roberts reviewed the legal standard for
weighing consulting examiners’ opinions and found claimant’s arguments without merit
because the ALJ considered all the records and information in assessing the weight he
gave to the consulting examiners’ opinions. (Doc. 16, at 23–24).
       Judge Roberts devoted considerable analysis to the weight the ALJ afforded to
claimant’s treating psychologist, Dr. Rachelle Lisogurski. (Id., at 9, 24–42). Dr.
Lisogurski provided virtual therapy to claimant for a seven-month period through Dr. on
Demand. (Id., at 24). On March 5, 2018, Dr. Lisogurski completed a check-box opinion




                                             3
     Case 3:20-cv-03002-CJW-MAR Document 18 Filed 03/25/21 Page 3 of 17
form in which she diagnosed claimant as having bipolar disorder, post-traumatic stress
disorder (“PTSD”), panic disorder without agoraphobia, and attention deficit
hyperactivity disorder. (AR 851, 856). Dr. Lisogurski checked the box for only one
symptom—recurrent and intrusive recollections of a traumatic experience which are a
source of marked distress—but then checked 15 of 25 work-related activities in which
Dr. Lisogurski opined that claimant would be unable to perform at competitive standards.
(AR 852–54). Dr. Lisogurski checked four more of the 25 boxes indicating that claimant
would be seriously limited as to such activities. (AR 854). She ultimately opined that
claimant would “not be able to perform any employment in the foreseeable future.” (AR
1908–09). The ALJ gave little to no weight to these opinions because Dr. Lisogurski
never saw claimant in person, her notes were inconsistent with other medical records and
claimant’s daily activities, and her opinion invaded the Commissioner’s domain to the
extent she opined about claimant’s employability. (AR 20).
      Judge Roberts agreed with claimant that the fact Dr. Lisogurski did not see
claimant in person “was not a legitimate reason” to discount her opinion. (Doc. 16, at
28). Nevertheless, Judge Roberts found that error did not require remand because other
evidence supported the ALJ’s decision.          (Id.).   Judge Roberts agreed with the
Commissioner that the ALJ was correct in rejecting Dr. Lisogurski’s opinion about
claimant’s ability to work as that is a decision reserved to the Commissioner. (Id., at
28–29). Further, Judge Roberts found that most of the time claimant’s depression and
anxiety were situational in nature which cannot form the basis of a disability claim. (Id.,
at 30–31). Other notes by Dr. Lisogurski were conclusory in nature and reflected
claimant’s self-reporting only.    (Id., at 31–32).      Judge Roberts agreed with the
Commissioner that other than having some pressured speech and flight of ideas, Dr.
Lisogurski’s notes reflected that claimant’s mental status was largely normal and
appropriate. (Id., at 32–33). Judge Roberts also agreed with the Commissioner that Dr.




                                            4
     Case 3:20-cv-03002-CJW-MAR Document 18 Filed 03/25/21 Page 4 of 17
Lisogurski’s treatment notes were inconsistent with her opinions about his ability to work
and claimant’s functional limitations. (Id., at 34). Judge Roberts thought that the ALJ’s
characterization of Dr. Lisogurski’s treatment records as “sparse” was arguable but was
harmless if it was erroneous. (Id., at 35–36). Judge Roberts found claimant’s reliance
on other opinions to shore up Dr. Lisogurski’s opinion was misplaced because those
opinions had their own problems. (Id., at 36–37). Likewise, Judge Roberts found that
claimant’s reliance on treatment records from other providers failed to sufficiently
support Dr. Lisogurski’s opinions. (Id., at 37–41). Last, Judge Roberts disagreed with
claimant’s argument that the ALJ failed to identify the records that were inconsistent with
Dr. Lisogurski’s opinion; Judge Roberts found the ALJ cited those records in his decision
even if he did not do so in the same paragraph in which he assigned little weight to Dr.
Lisogurski’s opinion. (Id., at 40–41).
       After this exhausting and thorough analysis, Judge Roberts recommended that the
Court affirm the Commissioner’s decision on this issue. (Id., at 42).
       B.     Claimant’s Back Impairment
       After addressing the opinions issue, Judge Roberts turned to claimant’s assertion
that the ALJ erred in evaluating his back impairment. (Id., at 42–47). The ALJ noted
claimant had a lumbar disc protrusion but found it was a nonsevere impairment. (AR
16). Judge Roberts reviewed the ALJ’s findings regarding claimant’s back pain, noting
at length the medical records upon which the ALJ relied. (Id., at 42–43). Judge Roberts
then reviewed in great detail the medical records upon which claimant relied. (Id., at
43–45). Judge Roberts found the ALJ’s decision was supported by substantial evidence
in the record. (Id., at 45–46). Judge Roberts reasoned that claimant’s complaints of
back pain do not make the impairment severe when the records show only
recommendations of conservative treatment, no medical provider imposed physical




                                            5
     Case 3:20-cv-03002-CJW-MAR Document 18 Filed 03/25/21 Page 5 of 17
limitations, and nothing supporting claimant’s assertion that he can only lift 15 pounds.
(Id., at 45–47).
        Thus, Judge Roberts recommended that the Court affirm the Commissioner’s
decision on this issue. (Id., at 47).
        C.    Migraine Headaches
        Judge Roberts next addressed claimant’s assertion that his migraine headaches
were disabling. (Id., at 47–50). The ALJ found that claimant’s migraine headaches
imposed no more than minimal functional limitations. (AR 17). Judge Roberts reviewed
the basis for the ALJ’s decision on this issue, which included findings that the medical
records did not support claimant’s assertion that he had daily headaches that required
medication and rest, did not have headaches with the frequency claimed, and that claimant
often did not even try over-the-counter pain relievers but when he did so they largely
provided relief. (Doc. 16, at 47). Judge Roberts found claimant’s citations to the record
did not support his argument that his migraine headaches were debilitating. (Id., at 47–
49).    Judge Roberts also concluded that during the time claimant asserted he had
debilitating headaches he worked, completed college classes, traveled, attending church
and meetings, shopped, and cared for himself without limitations due to his headaches.
(Id., at 49–50).
        Thus, Judge Roberts recommended that the Court affirm the Commissioner’s
decision on this issue. (Id., at 50).
        D.    Claimant’s Subjective Complaints
        Judge Roberts also addressed claimant’s assertion that the ALJ failed to properly
consider claimant’s subjective complaints of feeling depressed, anxious, and stressed.
(Id., at 50–56). Judge Roberts reviewed claimant’s record citations as to his alleged
functional limitations and found that with limited exceptions they did not support
claimant’s position. (Id., at 51–52). Judge Roberts also found that claimant’s daily




                                            6
       Case 3:20-cv-03002-CJW-MAR Document 18 Filed 03/25/21 Page 6 of 17
activities were inconsistent with a finding of the debilitating symptoms claimant reported.
(Id., at 52–53). Likewise, after reviewing the record, Judge Roberts found that it did not
support claimant’s description of the intensity of his symptoms. (Id., at 53–55). Last,
Judge Roberts found that none of the medical opinions supported claimant’s description
of the severity and intensity of his symptoms. (Id., at 55–56).
       Thus, Judge Roberts recommended that the Court affirm the Commissioner’s
decision on this issue. (Id., at 56).
       E.     Substantial Evidence Finding
       The last issue Judge Roberts addressed was claimant’s broad assertion that
substantial evidence did not support the ALJ’s findings. (Id., at 56–57). Claimant argued
that the ALJ failed to consider the longitudinal basis of claimant’s impairments arising
from his mental health impairments. (Doc. 12, at 7). Claimant argued that the ALJ
ignored evidence that showed claimant would miss excessive work due to panic attacks,
migraine headaches, PTSD, and his other mental impairments. (Id., at 11). Judge
Roberts found that the ALJ discussed claimant’s symptoms in his decision and either
refuted them when he found them unsupported or adjusted claimant’s residual functional
capacity assessment when he found them supported by the record. (Doc. 16, at 57).
Relying on his findings on all the prior issues, Judge Roberts concluded that substantial
evidence in the record did support the ALJ’s decision. (Id.).
       Thus, Judge Roberts recommended that the Court affirm the Commissioner’s
decision on this issue. (Id.).
                  IV.    CLAIMANT’S OBJECTIONS TO THE R&R
       Claimant objects to Judge Roberts’ R&R in four respects. (Doc. 17). First,
claimant argues that Judge Roberts erred by failing to remand the case after finding the
ALJ improperly discounted Dr. Lisogurski’s opinion on the ground that she provided
only virtual treatment. (Doc. 17, at 1–6). Claimant argues that Judge Roberts erred in




                                            7
     Case 3:20-cv-03002-CJW-MAR Document 18 Filed 03/25/21 Page 7 of 17
concluding that the ALJ would have reached the same decision regardless of that error
and that Judge Roberts’ analysis constitutes improper weighing of the evidence. (Id.).
Second, claimant objects to Judge Roberts’ decision finding that the ALJ did not err in
assessing claimant’s back impairment. (Id., at 6–8). Third, claimant asserts that Judge
Roberts erred in finding the ALJ properly assessed the weight to be given to Dr. Roland’s
opinion.   (Id., at 8–10).    Last, claimant objects to Judge Roberts’ conclusion that
substantial evidence supported the ALJ’s decision. (Id., at 10–11). As to the last
objection, claimant asserted only a general objection to Judge Roberts’ recommendations
on the individual issues of claimant’s back pain, migraine headaches, and subjective
complaints. (Id.).
                         V.      APPLICABLE STANDARDS
      A.      Judicial Review of the Commissioner’s Decision
      The Court must affirm the Commissioner’s decision “if it is supported by
substantial evidence on the record as a whole.” Pelkey v. Barnhart, 433 F.3d 575, 577
(8th Cir. 2006); see also 42 U.S.C. § 405(g). “Substantial evidence is less than a
preponderance, but enough that a reasonable mind might accept as adequate to support a
conclusion.” Lewis v. Barnhart, 353 F.3d 642, 645 (8th Cir. 2003). The Eighth Circuit
explains the standard as “less than the weight of the evidence and [that] allows for the
possibility of drawing two inconsistent conclusions,” thus embodying “a zone of choice
within which the [Commissioner] may decide to grant or deny benefits without being
subject to reversal on appeal.” Culbertson v. Shalala, 30 F.3d 934, 939 (8th Cir. 1994).
      Under this standard, the court considers “all of the evidence that was before the
[ALJ], but [it does] not re-weigh the evidence[.]” Vester v. Barnhart, 416 F.3d 886, 889
(8th Cir. 2005). The court considers both evidence which supports the Commissioner’s
decision and evidence that detracts from it. Kluesner v. Astrue, 607 F.3d 533, 536 (8th
Cir. 2010).    The court “must search the record for evidence contradicting the




                                           8
     Case 3:20-cv-03002-CJW-MAR Document 18 Filed 03/25/21 Page 8 of 17
[Commissioner’s] decision and give that evidence appropriate weight when determining
whether the overall evidence in support is substantial.” Baldwin v. Barnhart, 349 F.3d
549, 555 (8th Cir. 2003) (citation omitted).
      To evaluate the evidence in an appeal of a denial of benefits, a court must apply a
balancing test to assess any contradictory evidence. Sobania v. Sec’y of Health & Human
Servs., 879 F.2d 441, 444 (8th Cir. 1989). A court, however, does not “reweigh the
evidence presented to the ALJ,” Baldwin, 349 F.3d at 555 (citation omitted), or “review
the factual record de novo.” Roe v. Chater, 92 F.3d 672, 675 (8th Cir. 1996) (citation
omitted). Instead, if, after reviewing the evidence, the court “find[s] it possible to draw
two inconsistent positions from the evidence and one of those positions represents the
Commissioner’s findings, [the court] must affirm the [Commissioner’s] denial of
benefits.” Kluesner, 607 F.3d at 536 (citation omitted). This is true even if the court
“might have weighed the evidence differently[.]” Culbertson, 30 F.3d at 939. The court
may not reverse the Commissioner’s decision “merely because substantial evidence
would have supported an opposite decision.” Baker v. Heckler, 730 F.2d 1147, 1150
(8th Cir. 1984); see also Goff v. Barnhart, 421 F.3d 785, 789 (8th Cir. 2005).
      B.     Review of Report and Recommendation
      A district judge must review a magistrate judge’s R&R under the following
standards:
      Within fourteen days after being served with a copy, any party may serve
      and file written objections to such proposed findings and recommendations
      as provided by rules of court. A judge of the court shall make a de novo
      determination of those portions of the report or specified proposed findings
      or recommendations to which objection is made. A judge of the court may
      accept, reject, or modify, in whole or in part, the findings or
      recommendations made by the magistrate judge. The judge may also
      receive further evidence or recommit the matter to the magistrate judge with
      instructions.




                                               9
     Case 3:20-cv-03002-CJW-MAR Document 18 Filed 03/25/21 Page 9 of 17
28 U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72(b). Thus, when a party objects to
any portion of an R&R, the district judge must undertake a de novo review of that portion.
       A court reviews any portions of an R&R to which a party has made no objections
under at least a clearly erroneous standard. See, e.g., Grinder v. Gammon, 73 F.3d 793,
795 (8th Cir. 1996) (noting that when no objections are filed “[the district court judge]
would only have to review the findings of the magistrate judge for clear error.”). As the
Supreme Court has explained, “[a] finding is ‘clearly erroneous’ when although there is
evidence to support it, the reviewing court on the entire evidence is left with the definite
and firm conviction that a mistake has been committed.” Anderson v. City of Bessemer
City, 470 U.S. 564, 573 (1985) (quoting United States v. U.S. Gypsum Co., 333 U.S.
364, 395 (1948)). A district judge may, however, elect to review an R&R under a more-
exacting standard even if no objections are filed:
       Any party that desires plenary consideration by the Article III judge of any
       issue need only ask. Moreover, while the statute does not require the judge
       to review an issue de novo if no objections are filed, it does not preclude
       further review by the district judge, sua sponte or at the request of a party,
       under a de novo or any other standard.
Thomas v. Arn, 474 U.S. 140, 154 (1985).
                                    VI.    ANALYSIS
       The Court will address claimant’s four objections in the order he raised them.
       A.     Dr. Lisogurski’s Opinion
       Claimant argues that Judge Roberts erred in not remanding the case once Judge
Roberts concluded that the ALJ erred in discounting Dr. Lisogurski’s opinion on the
ground that she provided only virtual treatment to claimant. (Doc. 17, at 1–6). Claimant
argues that Judge Roberts improperly conducted a de novo review and weighing of the
record in reaching the conclusion that the error did not mandate remand. (Id.). The
Court finds Judge Roberts did not err.




                                            10
    Case 3:20-cv-03002-CJW-MAR Document 18 Filed 03/25/21 Page 10 of 17
       The premise of claimant’s objection is that Judge Roberts was correct in finding
the ALJ erred in discounting the weight afforded Dr. Lisogurski’s opinion on the ground
that she provided only virtual treatment. Indeed, claimant argues that this was legal error
by the ALJ. (Id., at 1). Remarkably, however, claimant provided no authority in his
brief or in his objections for that proposition. Claimant did not cite a single case where
a court held that an ALJ may not discount the weight afforded a treatment provider’s
opinion when that treatment provider has never met the patient in person. Judge Roberts
cited two cases, Wyllie v. Berryhill, No. 3:17-CV-05157-TLF, 2017 WL 4349819 (W.D.
Wash. Oct. 2, 2017) and Herbert v. Colvin, No. ED CV 15-1223 MRW, 2016 WL
8732428 (C.D. Cal. Apr. 22, 2016), but not for the proposition that discounting weight
under these circumstances was legal error. Rather, Judge Roberts cited these cases
simply to note the ALJs did not discount weight afforded medical opinions on the ground
that treatment was virtual. (Doc. 16, at 28).
       The Court rejects claimant’s underlying premise, finding the ALJ did not err in
discounting Dr. Lisogurski’s opinion in part on the ground that she never treated claimant
in person. Claimant cites no legal authority that this constitutes error and the Court’s
own exhaustive research on the issue resulted in no such authority. Indeed, the cases
Judge Roberts cited not only do not support that conclusion (he never claimed they did),
they are also factually distinguishable. In Wyllie, a doctor treated the claimant for many
years, meeting with claimant in person once a year and supplementing that treatment with
“‘telemental health therapy’ through telephone and video chat sessions . . . about once a
month.” 2017 WL 4349819, at *3. Similarly, although the claimant in Herbert received
some “online counseling,” the court also noted that his “mental health practitioners had
considerable personal interaction” with claimant. 2016 WL 8732428, at *2, *4. Here,
Dr. Lisogurski counseled claimant for only seven months and did not once see him in
person.




                                            11
    Case 3:20-cv-03002-CJW-MAR Document 18 Filed 03/25/21 Page 11 of 17
       Indeed, the extant authority suggests that ALJs and courts may very well give less
weight to a providers’ medical opinion when the provider has never seen the claimant.
See, e.g., Lenning v. Berryhill, 1:18-CV-01020-VLD, 2019 WL 3290995, at *17
(D.S.D. July 22, 2019) (criticizing the ALJ for affording great weight to psychologists
who never saw the claimant); Swart v. Berryhill, No. 16-CV-05383-LHK, 2017 WL
4809673, at *9 (N.D. Cal. Oct. 24, 2017) (the ALJ discounted the doctor’s opinion
because the ALJ found the doctor only treated claimant over the phone, the court reversed
not because this is an improper reason to discount but because the record indicated that
treatment was not exclusively over the phone but also in person); Cole v. Colvin, No.
1:13cv868, 2014 WL 4060145, at *6 (M.D.N.C. Aug. 14, 2014) (stating that the “ALJ
was justified in giving more weight to reports from doctors who had actually seen and
physically examined Cole over reports from doctors who simply interviewed him over
the phone.”): McCormick v. Colvin, No. C12–4061–MWB, 2013 WL 3972700, at *18
(N.D. Iowa July 26, 2013) (noting that an ALJ may err if the ALJ gave great weight to
a consultative psychologist who never saw the claimant); Carney v. Astrue, No.
4:09CV3043, 2010 WL 411230, at *11 (D. Neb. Jan. 28, 2010) (finding the ALJ could
discount the weight afforded the opinion of psychologist who “never saw or treated” the
claimant). The academic literature also recognizes limitations of telepsychiatry. See
Kirsten E. Cowan, MD, et al, Barriers to Use of Telepsychiatry: Clinicians as
Gatekeepers, 94 MAYO CLINIC PROCEEDINGS 12 (Dec. 1, 2019) (noting concerns about
establishing rapport with patients, among other things);2 see also Vidit N. Munshi & Ipsit
V. Vahia, Psychiatry is Revealing the Potential—and Pitfalls—of Telehealth, HARVARD



2
 Available at:
https://www.ehidc.org/sites/default/files/resources/files/barriers%20to%20use%20of%20teleps
ychiartry%20clinicians%20as%20gatekeepers.pdfA




                                            12
    Case 3:20-cv-03002-CJW-MAR Document 18 Filed 03/25/21 Page 12 of 17
BUSINESS REVIEW (Dec. 7, 2020).3 It appears to the Court to be an obvious matter that
effective treatment of psychological problems is built on a trusting relationship that the
treatment provider has with a patient, a relationship that is at best impaired by exclusively
online contact, if it can be formed at all. The impersonal nature of the medium itself
stands as an apparent obstacle to psychological treatment which is not otherwise presented
by in-person counseling.
       Thus, the Court disagrees with claimant that the ALJ erred in discounting the
weight afforded the opinion of a psychologist who never once personally met claimant.
Absent legal authority stating that an ALJ may not discount the weight afforded the
opinions of such virtual providers, the Court modifies that portion of Judge Roberts’
R&R where he found the ALJ committed error on this ground. On the other hand, the
Court agrees with Judge Roberts’ analysis and finding that the medical records contained
substantial evidence to support the ALJ giving less weight to Dr. Lisogurski’s opinion
for the other reasons stated. Claimant’s argument that Judge Roberts substituted his own
de novo weighing of the record misses the mark. Judge Roberts did indeed review the
record, but did so as he must to determine if the ALJ relied upon substantial evidence to
arrive at his decision and to respond directly to claimant’s citations to the record. (Doc.
16, at 29–32). Judge Roberts was careful to focus on the ALJ’s reliance on the “little
consistency” Dr. Lisogurski’s opinion had with treatment notes by other providers and
claimant’s daily activities. (Id., at 25, 35–41).
       The Court also rejects claimant’s argument that Judge Roberts improperly
considered the impact Dr. Patel’s treatment notes would have had on the ALJ’s decision.
Claimant speculates that the ALJ did not cite or rely on Dr. Patel’s treatment notes


3
    Available at: https://hbr.org/2020/12/psychiatry-is-revealing-the-potential-and-pitfalls-of-
telehealth




                                              13
    Case 3:20-cv-03002-CJW-MAR Document 18 Filed 03/25/21 Page 13 of 17
because Dr. Patel also treated claimant over a video connection. (Doc. 17, at 4). There
is no basis in fact for this speculation. Judge Roberts acknowledged that the ALJ did not
cite to Dr. Patel, but also noted that both parties relied on Dr. Patel’s treatment notes in
their briefs. A thorough R&R then demanded that Judge Roberts respond to the parties
arguments and he found that there was nothing in those notes that would have changed
the ALJ’s assessment because those notes were more favorable to the Commissioner’s
position. (Doc. 16, at 37, 41 n.11). Judge Roberts also noted, correctly, that the fact
that the ALJ did not mention Dr. Patel’s treatment notes does not mean that he did not
consider them. (Id., at 18 n.3). In short, Judge Roberts did not improperly weigh the
evidence or speculate.
       Thus, the Court overrules claimant’s objections, and adopts, with modification,
Judge Roberts’ R&R on this issue and finds that the ALJ did not err in the weight he
afforded Dr. Lisogurski’s opinion.
       B.     Claimant’s Back Impairment
       Claimant objects to Judge Roberts’ recommendation that the Court affirm the
ALJ’s findings that claimant’s back impairment was not severe. (Doc. 17, at 6–8). In
making this objection, however, claimant does not argue that Judge Roberts made an
error of fact or law; rather, claimant reiterates the arguments he made in his initial brief.
The Court finds that Judge Roberts carefully analyzed the record and properly found that
the substantial evidence in the record supported the ALJ’s decision on this issue. Judge
Roberts noted that no doctor placed lifting limitations on claimant and treated his back
pain very conservatively. (Doc. 16, at 45). The Court finds no flaw in Judge Roberts’
careful and thorough analysis and agrees that substantial evidence in the record supports
the ALJ’s finding that claimant’s back pain was not a severe impairment.
       Thus, the Court overrules claimant’s objections and adopts without modification
Judge Roberts’ R&R on this issue.




                                             14
    Case 3:20-cv-03002-CJW-MAR Document 18 Filed 03/25/21 Page 14 of 17
      C.     Dr. Roland’s Opinion
      Claimant objects to Judge Roberts’ recommendation that the Court affirm the
weight the ALJ afforded Dr. Roland’s opinion. (Doc. 17, at 8–10). Again, however,
claimant does not argue that Judge Roberts made an error of fact or law; rather, claimant
simply reiterates the arguments he made in his initial brief. Judge Roberts conducted a
very thorough analysis of the record regarding Dr. Roland, his opinion, and the weight
the ALJ afforded it. (Doc. 16, at 9–22). Judge Roberts directly addressed and rejected
claimant’s argument that the ALJ improperly weighed the importance of claimant’s ability
to interact publicly with people and in situations that are different from work
relationships. (Id., at 19–20). Judge Roberts found, and the Court agrees, that the ALJ
did not rely on these daily activities to prove claimant’s ability to perform substantial
gainful activity, but to discount the weight afforded to claimant’s subjective complaints.
(Id., at 21–22). Judge Roberts also directly addressed claimant’s assertion that Dr.
Roland opined that claimant’s seizures are a side effect of his mental impairments. (Id.,
at 12–15). Judge Roberts found this was unsupported by the record and that Dr. Roland
did not tie claimant’s seizures to his mental health issues. (Id., at 14). Judge Roberts
further noted that Dr. Roland gave “a medical opinion out of his area of expertise based
solely on information Claimant reported to him.” (Id., at 14–15). The Court agrees.
This is not a case where the record is ambiguous and required further development, as
claimant argues. (Doc. 17, at 10). The record is clear and simply does not support the
conclusion claimant wishes to draw from it.
      Thus, the Court overrules claimant’s objections and adopts without modification
Judge Roberts’ R&R on this issue.
      D.     Substantial Evidence Finding
      Claimant’s last objection is a general one that Judge Roberts should not have found
that substantial evidence on the record as a whole supported the Commissioner’s decision.




                                           15
    Case 3:20-cv-03002-CJW-MAR Document 18 Filed 03/25/21 Page 15 of 17
(Doc. 17, at 10–11). Claimant’s objections here fall far short of that which is necessary
to merit de novo review by the Court. Claimant does not state how Judge Roberts
allegedly erred; he simply disagrees with Judge Roberts’ conclusion. These objections
fail to comply with Local Rule 72A, which states that “[a] party who objects to . . . a
magistrate judge’s report and recommendation must file specific, written objections to
the . . . report and recommendation[.]” LR 72A (emphasis added); accord FED. R. CIV.
P. 72(b)(2) (requiring that “a party may serve and file specific written objections to the
proposed findings and recommendations” (emphasis added)). Claimant’s objections to
Judge Roberts’ R&R here are, in short, that claimant does not like the ruling. He
articulates no reasons other than those already argued to, and addressed by, Judge
Roberts. Claimant’s general, nonspecific, objections on this last issue would require the
Court to duplicate the work Judge Roberts has already performed, thus defeating the
purpose of the R&R.
      A court may exercise its discretion to treat such nonspecific objections as making
no objection at all. See, e.g., Howard v. Sec’y of Health & Human Servs., 932 F.2d
505, 509 (6th Cir. 1991) (finding that a general objection to the entirety of a magistrate
judge’s R&R “has the same effects as would a failure to object.”); United States v. Scott,
No. CR07–2004–MWB, 2007 WL 1668058, at *4 (N.D. Iowa June 7, 2007)
(“Therefore, the court denies defendant Scott’s objection on the ground that defendant
Scott has failed to state his objection with the requisite particularity.”). The Eighth
Circuit Court of Appeals has repeatedly noted that district courts need not conduct a de
novo review of a magistrate judge’s order when the objecting party makes only a general,
conclusory objection. See, e.g., Belk v. Purkett, 15 F.3d 803, 815 (8th Cir. 1994); see
also Thompson v. Nix, 897 F.2d 356, 357–58 (8th Cir. 1990) (“We also remind parties




                                           16
    Case 3:20-cv-03002-CJW-MAR Document 18 Filed 03/25/21 Page 16 of 17
that objections must be . . . specific to trigger de novo review by the District Court of
any portion of the magistrate’s report and recommendation.”).4
       Here, the Court exercises its discretion to review claimant’s last objection for clear
error. To do otherwise would defeat the purpose of the R&R. See Whited v. Colvin,
No. C 13-4039-MWB, 2014 WL 1571321, at *3 (N.D. Iowa Apr. 18, 2014). Having
found no clear error, the Court overrules claimant’s objection and adopts Judge Roberts’
R&R on this last issue without modification.
                                        VII.     CONCLUSION
       For these reasons, the Court overrules claimant’s objections to Judge Roberts’
R&R (Doc. 17), adopts the R&R with modification (Doc. 16), and affirms the
Commissioner’s decision that claimant is not disabled and thus not entitled to SSI benefits.
The Court modifies the R&R only as to Judge Roberts’ finding that the ALJ erred in
discounting Dr. Lisogurski’s opinion because she never treated claimant in person; the
Court finds that the ALJ did not err on that issue. Judgment will enter against claimant
and in favor of the Commissioner.
       IT IS SO ORDERED this 25th day of March, 2021.



                                               ________________________
                                               C.J. Williams
                                               United States District Judge
                                               Northern District of Iowa

4
  The Eighth Circuit Court of Appeals has suggested, however, that in cases involving “strikingly
brief” records, or those in which a pro se litigant objects, district courts should apply a de novo
review standard more liberally, even in the face of general objections. See Hudson v. Gammon,
46 F.3d 785, 786 (8th Cir. 1995) (holding a litigant’s “pro se objections sufficiently directed the
district court to the alleged errors”). Here, claimant is represented by an experienced attorney.
Further, the record is quite lengthy here. Thus, the Court will not apply de novo review more
liberally.




                                                 17
     Case 3:20-cv-03002-CJW-MAR Document 18 Filed 03/25/21 Page 17 of 17
